Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-13-00377-CV

                               Barbara Jean (Johnson) BAKER,
                                          Appellant

                                              v.

                       REVERSE MORTGAGE SOLUTIONS, INC.,
                                   Appellee

                From the 83rd Judicial District Court, Val Verde County, Texas
                                    Trial Court No. 29172
                         Honorable Bert Richardson, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARION

        In accordance with this court’s opinion of this date, the appellant’s motion to dismiss
appeal with prejudice is GRANTED, and this appeal is DISMISSED with prejudice to the filing
of any subsequent appeals relating to the judgment in the underlying cause. Costs of the appeal
are taxed against the parties who incurred them

       SIGNED October 30, 2013.


                                               _____________________________
                                               Catherine Stone, Chief Justice